HAYNSWORTH, Senior Circuit Judge, concurring:
I concur in the result reached by the panel majority in this case, but I write separately because the majority’s announced standard is too stringent.
An unexplained loss of a summons and complaint may provide the best possible excuse for failing to file an answer. The unexplained loss shows the party’s neglect, *898but the question under Rule 60(b)(1) is whether that neglect was excusable or inexcusable. When a casualty insurer maintains adequate internal controls designed to capture and record incoming legal papers and to get them to the responsible official for an appropriate response, the district court should not deny Rule 60(b) relief simply because the party cannot explain how the particular papers were lost. Cf. Davis v. Safeway Stores, Inc., 532 F.2d 489, 490 (5th Cir.1976); Greenspun v. Bogan, 492 F.2d 375, 382-83 (1st Cir.1974).
The district court did not abuse its discretion in denying relief in this case. Lexington failed to show any internal controls for the receipt and processing of legal papers except the existence of a log for incoming registered and certified mail. That log did not reflect receipt of the summons and complaint in this case, although Lexington does acknowledge that they were received in its mail room. Lexington offered no evidence of procedures in the mail room by which the person signing the receipt for the registered or certified mail insures that the papers received in the mail room are recorded on the log and transmitted to the appropriate legal or claims department. See Greenspun, 492 F.2d at 383.
The affidavit of Lexington’s vice president and associate general counsel indicates that Lexington was unaware of the underlying personal injury claim or lawsuit against Park. There was evidence, however, that on three occasions a letter of general reference to the personal injury case was sent to Lexington. The loss of those letters aggravates the appearance of neglect and tends to confirm the inadequacy of Lexington’s internal controls.
The best of systems sometimes suffers an occasional breakdown. When it does, the neglect should be treated as excusable, but sloppy handling of papers by which legal actions are commenced is inexcusable. In this case, Rule 60(b) relief was properly denied not because of the loss of the papers and not because the loss was unexplained but because Lexington made no showing that it had in place reasonable internal controls designed to prevent or discover such losses.